Citation Nr: 0835712	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-03 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tension 
headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1985 until March 1987 
and Massachusetts Air National Guard duty from April 1987 
until October 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg Florida, which reopened the veteran's claim of 
service connection for tension headaches and then 
subsequently denied it on the merits.  


FINDINGS OF FACT

1. A February 1997 rating decision denied service connection 
for tension headaches; the veteran did not appeal this 
decision and it is final. 

2. The evidence associated with the claims file subsequent to 
the February 1997 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tension headaches.  


CONCLUSIONS OF LAW

1. The February 1997 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. Evidence received since the February 1997 rating decision 
is not new and material; the claim of entitlement to service 
connection for tension headaches is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was otherwise satisfied by way 
of a letter sent to the veteran in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
In this case, the notice letter provided to the veteran in 
April 2005 satisfied the Kent requirements. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006 the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating as 
well as notice of the type of evidence necessary to establish 
an effective date.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the service treatment records (STRs), the 
VA outpatient treatment records (OTRs) and private medical 
records (PMRs).  The veteran submitted PMRs and lay 
statements in support of his claim.  The veteran was afforded 
VA examinations in February 1997 and July 2008.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for tension headaches.  A review of the 
record indicates that the veteran was previously denied 
service connection for tension headaches in a February 1997 
rating decision.  No Substantive Appeal was filed and that 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

The RO appears to have reopened the veteran's claim, in the 
June 2005 rating decision, and than proceeded to deny the 
claim on its merits.  However, the question of whether new 
and material evidence has been received to reopen a claim 
must be addressed by the Board regardless of any RO action. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the February 1997 
rating decision consisted of the veteran's service treatment 
records (STRs), VA outpatient treatment records (OTRs), 
private medical records (PMRs), the February 1997 VA 
neurological exam and lay statements associated with the 
compensation application.  The claim was initially denied 
because the veteran failed to show that tension headaches 
were incurred or caused by military service.  In fact, the 
February 1997 examiner opined that the veteran's tension 
headaches were not related to active service.

In his attempt to reopen the claim, the evidence received 
since the February 1997 final decision includes evidence of: 
PMRs, OTRs, lay statements and a July 2008 VA neurological 
examination in which the examiner reviewed the claims file 
and opined as to the etiology of the tension headaches.  None 
of these records provided a medical nexus opinion relating 
the etiology of the veteran's tension headaches to service.

The May 2005 through March 2008 OTRs generally reported 
treatment for a back and neck pain and headaches but did not 
provide any evidence as to the etiology of the veteran's 
tension headaches. 

The veteran submitted PMRs, which reported treatment for back 
and neck pain.  In June 2006, Dr. R. S. examined the veteran 
and diagnosed cervicalgia and headaches but offered no 
etiology of the tension headaches.

In the July 2008 VA neurological examination the veteran was 
examined and the claims filed reviewed.  The examiners' 
impression was that the vertebral body height and alignment 
of the cervical spine were within normal limits with no 
appreciable secondary signs of discogenic degenerative 
changes.  The examiner found no significant effects on the 
veteran's occupation or daily life activities.  The examiner 
diagnosed chronic daily headaches but concluded that the 
veteran's current complaints of headaches were less likely 
than not related to the veteran's military service.  

Thus, the only evidence that relates the veteran's tension 
headaches to service is his own statement submitted in the 
June 2006 Notice of Disagreement.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Although the evidence submitted since the February 1997 
rating decision is new, in that it was not previously of 
record, the newly submitted evidence is not material. None of 
the newly associated evidence provided any medical evidence 
attributing the veteran's tension headaches to his active 
service, which was essentially the basis of his previous 
denial.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
received treatment for back pain, neck pain and headaches.  
Additionally, the new lay evidence associated with the claim 
attesting to the veteran's current tension headaches and its 
development in service is redundant of the veteran's earlier 
statements of having developed tension headaches during 
service, but do not provide competent medical evidence 
supportive of his claim.

Conclusion

The evidence received since the February 1997 rating decision 
does not contain credible medical evidence indicting that the 
veteran has tension headaches related to service.  Therefore, 
the additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran's 
claimed tension headaches developed in or is related to 
service, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened.


ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for tension headaches is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


